DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-10, 12-14, 18-19, 31, 36, and 39-42 are pending in the instant application. 

Priority
The instant application is a 371 of PCT Application no. PCT/IB2019/051873 which claims priority to Foreign Application nos. NZ745086 filed on 08/08/2018, NZ744989 filed on 08/07/2018, and NZ740603 filed on 03/08/2018.  

Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I: Fig. 1, 3, and 5 (a mesh tubular connecting device); Claim 1
Species II: Fig. 2A-D, 4, and 5 (a non-mesh tubular connecting device); Claim 1
Species III: Fig. 5-7 (a double-tubed connecting device with a cap defining a shell and removable tubes); Claims 1-6, 8, 10, 12-14, 18-19, 36, 39-42
Species IV: Fig. 5-6, 8-14, and 18A (a double-tubed connecting device with a cap defining a shell and beveled end apertures); Claims 1-6, 8-9, 12-14, 18-19, 31, 36, 39-42
Species V: Fig. 5-6, 15-16, and 18B (a double-tubed connecting device with a cap defining a shell and caged end features); Claims 1-6, 8-9, 12-14, 18-19, 36, 39-42
Species VI: Fig. 5-6 and 17 (a double-tubed connecting device with a cap defining a shell and thickened tubes); Claims 1-6, 8-9, 12-14, 18-19, 36, 39-42
Species VII: Fig. 6 and 19-21B (a single-tubed connecting device with a cap defining a shell and an aperture in the cap for removal of waste); not claimed
Species VIII: Fig. 6 and 21C (a single-tubed connecting device with a cap defining a shell and a tube for removal of waste); not claimed
Species IX: Fig. 6 and 22 (a single-tubed connecting device with a cap defining a shell); not claimed

Figure 5 is considered to be generic to species I-VI, because it discloses a method of connecting first and second orifices with a connecting device. 
Figure 6 is considered to be generic to species III-IX, because it discloses the specifics of the plate structure used in these species. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: none.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781